                                             Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                          UNITED STATES DISTRICT COURT

                                   5                                         NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            E. B., et al.,
                                   7                                                               Case No. 19-cv-08078-SK
                                                               Plaintiffs,
                                   8
                                                       v.                                          CASE MANAGEMENT AND
                                   9                                                               PRETRIAL ORDER (JURY)
                                            TAYLOR JOHNSON, et al.,
                                  10
                                                               Defendants.
                                  11

                                  12              Following the case management conference held on March 16, 2020, IT IS HEREBY
Northern District of California
 United States District Court




                                  13   ORDERED THAT a further case management conference will be held on August 17, 2020 at 1:30

                                  14   p.m. in this Court located in Courtroom C on the 15th Floor, 450 Golden Gate Avenue, San

                                  15   Francisco, California 94102. Except as modified by the Order, the Court adopts the dates set forth

                                  16   in the Joint Case Management Statement. (Docket No. 19.) Pursuant to Federal Rule of Civil

                                  17   Procedure 16, IT IS FURTHER ORDERED THAT:

                                  18   I.         TRIAL DATE
                                  19              A.         Jury trial will begin on May 25, 2021 at 8:30 a.m. in Courtroom C on the 15th

                                  20   Floor, 450 Golden Gate Avenue, San Francisco, California, 94102.

                                  21              B.         The length of the trial will not be more than five days.

                                  22              C.         Trial normally will be conducted from 8:30 a.m. to 2:00 p.m. (or slightly longer to

                                  23   finish a witness) with two fifteen-minute breaks, Tuesday through Friday excluding holidays. If

                                  24   there are issues that must be addressed outside the presence of the jury, the Court shall address

                                  25   those issues at 8:00 a.m. This schedule may be modified at the discretion of the Court.

                                  26   II.        DISCOVERY
                                  27              A.         To assist the Court in evaluating proportionality with respect to any discovery

                                  28   disputes, the parties shall include an estimate regarding the value of the case, including a good
                                              Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 2 of 10




                                   1
                                       faith assessment of damages, in their further joint case management statement due August 10,
                                   2
                                       2020.
                                   3
                                                B.     All non-expert discovery shall be completed no later than October 09, 2020.
                                   4
                                                C.     Initial expert disclosures shall be made by no later than October 23, 2020.
                                   5
                                                D.     Rebuttal expert disclosures shall be made by no later than November 20, 2020.
                                   6
                                                E.     All expert discovery shall be completed no later than December 11, 2020.
                                   7
                                       III.     MOTIONS
                                   8
                                                The last day for hearing dispositive motions shall be February 22, 2021. If the parties plan
                                   9
                                       to file cross-motions for summary judgment, the parties shall meet and confer and agree to a
                                  10
                                       briefing schedule whereby:
                                  11
                                                •      one party files an opening summary judgment motion by January 04, 2021;
                                  12
Northern District of California




                                                •      the other party shall file its opposition and cross-motion by January 18, 2021;
 United States District Court




                                  13
                                                •      the reply and opposition to the cross-motion is due by February 01, 2021;
                                  14
                                                •      the reply in support of the cross-motion is due by February 08, 2021.
                                  15
                                                If the parties want to file dispositive cross-motions before the deadline, they shall stipulate
                                  16
                                       to a similar briefing schedule whereby one party files an opening summary judgment motion
                                  17
                                       seven weeks before the hearing is scheduled to be heard, the other party shall file its opposition
                                  18
                                       and cross-motion five weeks before the hearing, the reply and opposition to the cross-motion is
                                  19
                                       filed three weeks before the hearing, and the reply in support of the cross-motion is filed two
                                  20
                                       weeks before the hearing. If only one side intends to file a motion for summary judgment, the
                                  21
                                       briefing schedule set forth in the Northern District Local Civil Rules applies.
                                  22
                                       IV.      ALTERNATIVE DISPUTE RESOLUTION/SETTLEMENT CONFERENCE
                                  23
                                                The Court ORDERS that, pursuant to Civil Local Rule 72-1, this matter is REFERRED to
                                  24
                                       Magistrate Judge Laurel Beeler for a settlement conference to be conducted by July 31, 2020, if
                                  25
                                       possible. The parties will be advised of the date, time and place of appearance by notice from the
                                  26
                                       assigned magistrate judge.
                                  27

                                  28                                                       2
                                            Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 3 of 10




                                   1   V.       PRETRIAL CONFERENCE
                                   2            A.     The pretrial conference will be held on April 23, 2021 at 1:30 p.m.

                                   3            B.     At least 28 days before the pretrial conference, lead counsel and/or the parties if

                                   4   pro se shall meet and confer regarding preparation of the joint pretrial conference statement,

                                   5   preparation and exchange of pretrial materials to be filed (including jury instructions, verdict

                                   6   forms and voir dire), and settlement of the action.

                                   7            C.     At least 14 days before the pretrial conference, counsel and/or parties shall serve

                                   8   and file a joint pretrial statement. The pretrial statement shall include the following:

                                   9                   1.      A brief description of the substance of claims and defenses which remain to

                                  10   be decided.

                                  11                   2.      A detailed statement of all relief sought, itemizing all elements of damages

                                  12   claimed.
Northern District of California
 United States District Court




                                  13                   3.      A statement of all relevant undisputed facts to which the parties will

                                  14   stipulate for incorporation into the trial record without the necessity of supporting testimony or

                                  15   exhibits.

                                  16                   4.      A statement of all relevant disputed facts which remain to be decided.

                                  17                   5.      A brief statement of disputed points of law concerning liability and relief.

                                  18   Legal argument on these points shall be reserved for the trial briefs.

                                  19                   6.      A statement of any motions or other matters that must be resolved prior to

                                  20   trial.

                                  21                   7.      A statement of whether bifurcation or a separate trial of specific issues is

                                  22   feasible and desired.

                                  23                   8.      An estimate of the number of hours needed for the presentation of each

                                  24   party’s case.

                                  25                   9.      A statement summarizing the status of settlement negotiations and

                                  26   indicating whether further negotiations are likely to be productive.

                                  27            D.     At least 14 days before the pretrial conference, counsel and/or parties shall also:

                                  28                                                      3
                                           Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 4 of 10




                                   1
                                                      1.      Serve and file trial briefs (not to exceed 10 pages), which shall specify each
                                   2
                                       cause of action and defense remaining to be tried, along with a statement of the applicable legal
                                   3
                                       standard. No opposition shall be filed. The trial briefs should also state which issues, if any, are
                                   4
                                       for the Court to decide, rather than the jury.
                                   5
                                                      2.      Serve and file a list of deposition excerpts for witnesses who will not testify
                                   6
                                       in person (specifying the witness and the page and line references to the deposition transcripts)
                                   7
                                       and other discovery responses that will be offered at trial. If there are objections and/or requested
                                   8
                                       counter-designations, the parties shall provide these, as well as the basis for the objections and the
                                   9
                                       response thereto.
                                  10
                                                      3.      Serve and file a list of all witnesses to be called at trial, in person or by
                                  11
                                       deposition, other than solely for impeachment or rebuttal, with a brief statement describing the
                                  12
Northern District of California




                                       substance of the testimony to be given.
 United States District Court




                                  13
                                                      4.      Serve and file a numerical list of exhibits that will be offered as evidence in
                                  14
                                       a party’s case in chief in support of a claim or defense, with a brief statement describing the
                                  15
                                       substance and purpose of each exhibit and the name of the sponsoring witness. For the disputed
                                  16
                                       exhibits, the parties shall file a joint chart. The first column should describe the exhibit, the
                                  17
                                       second column should briefly describe the basis for the objection, the third column should briefly
                                  18
                                       describe the response thereto, and the fourth column should provide a space for the Court’s ruling.
                                  19
                                              E.      Motions in Limine. The parties are encouraged to resolve as many trial issues by
                                  20
                                       stipulation as possible. The parties shall meet and confer at least 35 days before the pretrial
                                  21
                                       conference to determine whether any evidentiary issues may be resolved by stipulation. No party
                                  22
                                       may file a motion in limine without first making a good faith effort to resolve the evidentiary issue
                                  23
                                       with opposing counsel.
                                  24
                                                      1.      Please limit motions in limine to circumstances that require an advance
                                  25
                                       ruling. No more than five motions per side will be allowed. If a party seeks to file more than five
                                  26
                                       motions in limine, they must file an administrative motion at least 14 days before the motions in
                                  27

                                  28                                                      4
                                           Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 5 of 10




                                   1
                                       limine are due to be served on opposing counsel, demonstrating extraordinarily good cause for
                                   2
                                       allowing the excess motions. The administrative motion should summarize the subject matter of
                                   3
                                       each proposed additional motion in limine.
                                   4
                                                      2.      The motions in limine shall be served, but not filed, at least 30 days before
                                   5
                                       the pretrial conference. The oppositions shall be served, but not filed, at least 20 days before the
                                   6
                                       pretrial conference. The Court does not permit reply briefs. At least 14 days before the pretrial
                                   7
                                       conference, the parties shall file the motions in limine and submit them to Chambers collated in a
                                   8
                                       binder. In the binder, the motions shall be separated by tabs (e.g., Tab 1: Plaintiff’s Motion in
                                   9
                                       Limine No. 1 re:; Tab 2: Defendant’s Opposition to Plaintiff’s Motion in Limine No. 1, and so on).
                                  10
                                       The binder containing all motions in limine should be submitted to the Clerk’s office in an
                                  11
                                       envelope clearly marked with the case number and “SK chambers copy.”
                                  12
Northern District of California




                                                      3.      Each motion in limine should address a single, separate topic, and contain
 United States District Court




                                  13
                                       no more than seven pages of briefing per side. Leave of Court will be required to exceed the page
                                  14
                                       limitations. Motions should be clearly identified as “____’s Motion in Limine No. __ re
                                  15
                                       _________” If the content of an exhibit is necessary to the resolution of a motion in limine, that
                                  16
                                       exhibit must be attached to a declaration in support of that motion.
                                  17
                                              F.      Jury Instructions. At least 14 days before the pretrial conference, the parties shall
                                  18
                                       file a joint set of proposed jury instructions on substantive issues arranged in a logical sequence.
                                  19
                                       The parties shall use the Ninth Circuit Model jury instructions where possible. Any language a
                                  20
                                       party proposes to remove from a model instruction must be designated with a strikethrough and
                                  21
                                       language proposed to be added to a model instruction must be underlined. If a model instruction
                                  22
                                       includes bracket language or blanks, the parties must provide the Court with the appropriate
                                  23
                                       language or blanks completed.
                                  24
                                                      1.      The parties should include proposed text for all proposed jury instructions,
                                  25
                                       even for any form preliminary instructions, general instructions or concluding instructions on
                                  26
                                       which they agree. If undisputed, an instruction shall be identified as “Stipulated Instruction No.
                                  27

                                  28                                                     5
                                           Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 6 of 10




                                   1
                                       ___ re ____________.” Even if stipulated, the instruction shall be supported by citation.
                                   2
                                                      2.      If, after meeting and conferring in good faith, the parties cannot agree on a
                                   3
                                       proposed jury instruction, each party’s proposed version shall be provided and identified as
                                   4
                                       “Disputed Instruction No. __ re __________, Offered by ________,” with blanks filled in as
                                   5
                                       appropriate. All proposed versions of the same instruction shall bear the same number. If a party
                                   6
                                       does not have a counter version and simply contends that no such instruction in any version shall
                                   7
                                       be given, then that party should so state (and explain why in the separate memoranda required by
                                   8
                                       paragraph 3) on a separate page in lieu of an alternate version.
                                   9
                                                      3.      The parties are encouraged to keep disputed instructions, as well as
                                  10
                                       instructions that vary from the Ninth Circuit Model jury instructions, to a minimum. To the extent
                                  11
                                       they are unable to resolve their disputes, the Court requires complete briefing on disputed
                                  12
Northern District of California




                                       instructions. Thus, a party supporting an instruction must submit a separate memorandum of law
 United States District Court




                                  13
                                       in support of its disputed instructions, organized by instruction number. Counsel shall quote
                                  14
                                       exact, controlling passages from the authorities and provide citations with pin cites. The party
                                  15
                                       opposing a given instruction, or instructions, must include a responsive brief to the supporting
                                  16
                                       party’s memorandum, organized by instruction number. The responsive brief also shall quote
                                  17
                                       exact, controlling passages from the authorities and provide citations with pin cites.
                                  18
                                                G.    Verdict Forms. Parties shall file their joint verdict form at least 14 days before the
                                  19
                                       pretrial conference. If, after a good faith effort to meet and confer, the parties cannot agree on a
                                  20
                                       joint form, the parties may submit separate proposed verdict forms. If the verdict form is disputed,
                                  21
                                       each party shall explain, in no more than one page, which its proposed verdict form should be
                                  22
                                       given.
                                  23
                                                H.    Voir Dire. Parties shall file their proposed questions for voir dire at least 14 days
                                  24
                                       before the pretrial conference.
                                  25
                                                      1.      During the voir dire, the Court will elicit the jurors’ basic biographical
                                  26
                                       information through its own questioning (e.g., current employment, marital status, past jury
                                  27

                                  28                                                     6
                                             Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 7 of 10




                                   1
                                       service), so those subjects need not be including in the parties’ proposed set of questions.
                                   2
                                                      2.      If, after meeting and conferring, the parties cannot agree on a joint set of
                                   3
                                       voir dire questions, the joint set may be supplemented as necessary by separate requests for good
                                   4
                                       cause only. Please keep these to a minimum.
                                   5
                                                      3.      At least 14 days before the pretrial conference, the parties shall jointly file a
                                   6
                                       proposed statement of the case to be read to the jury during voir dire. Unless the case is extremely
                                   7
                                       complex, this statement should not exceed one page, double spaced.
                                   8
                                               I.     Pretrial Binders. At least 14 days before the pretrial conference, counsel and/or
                                   9
                                       parties shall provide to chambers a binder with the following, separated by tabs: their pretrial
                                  10
                                       statement, trial briefs, deposition excerpts and other discovery responses (including any objections
                                  11
                                       and/or counter designations), witness lists, exhibit lists, jury instructions (including the supporting
                                  12
Northern District of California




                                       and responsive memorandum), verdict forms, and voir dire. In a separate binder, the parties shall
 United States District Court




                                  13
                                       provide the joint exhibit chart with the objections and copies of the disputed exhibits, separated by
                                  14
                                       tabs. (The parties should not file the copies of the disputed exhibits.) These pretrial binders should
                                  15
                                       be submitted to the Clerk’s office in an envelope clearly marked with the case number and “SK
                                  16
                                       chambers copy.”
                                  17
                                               J.     CD-ROM. The parties also shall submit to the Clerk’s office in an envelope
                                  18
                                       clearly marked with the case number and “SK chambers copy” a CD-ROM. The CD-ROM shall
                                  19
                                       contain copies of the following in Microsoft Word format: the jury instructions (including all
                                  20
                                       stipulated and disputed instructions, but not the memorandums), the proposed voir dire, the
                                  21
                                       statement of the case, the joint disputed exhibit chart, and any proposed special verdict forms.
                                  22
                                       VI.     TRIAL PROCEDURES
                                  23
                                               A.     Should a daily transcript and/or realtime reporting be desired, the parties shall make
                                  24
                                       arrangements with Richard Duvall, Court Reporter Supervisor at (415) 522-2079 or
                                  25
                                       Richard_Duvall@cand.uscourts.gov, at least 14 days prior to the trial date.
                                  26
                                               B.     During trial, counsel may wish to use the technology available in the Courtroom. If
                                  27

                                  28                                                      7
                                           Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 8 of 10




                                   1
                                       that is the case, the parties shall refer to the Court’s Website regarding Courtroom Technology at:
                                   2
                                       http://cand.uscourts.gov/courtroomtech. If the parties prefer to use the Court’s equipment rather
                                   3
                                       than their own, 28 days before the pretrial conference they should contact the Court’s Courtroom
                                   4
                                       Deputy to determine whether an evidence cart is available. The parties may also consult with the
                                   5
                                       Courtroom Deputy regarding courtroom layout issues.
                                   6
                                                      If the parties intend to use their own equipment, or intend to use equipment in
                                   7
                                       addition to the equipment available through the Court, it should be shared by all counsel to the
                                   8
                                       maximum extent possible. In addition, the United States Marshal requires a court order to allow
                                   9
                                       equipment into the courthouse. For electronic equipment, parties should be prepared to maintain
                                  10
                                       the equipment or have a technician available at all times. For overhead projectors, the parties shall
                                  11
                                       provide a spare bulb. The parties shall tape extension cords to the carpet for safety. The parties
                                  12
Northern District of California




                                       shall be prepared to disassemble and store all equipment in the courtroom at the end of each court
 United States District Court




                                  13
                                       day.
                                  14
                                              C.      Jurors may take notes. Note pads will be distributed at the beginning of each trial.
                                  15
                                       The note pads will be collected at the end of each day and locked in the jury room. Jurors will be
                                  16
                                       instructed on the use of notes both in the preliminary and final jury instructions. The Court may
                                  17
                                       permit the jury to pose written questions to witnesses.
                                  18
                                              D.      At the close of each trial day, all counsel shall exchange a list of witnesses for the
                                  19
                                       next two full court days and the exhibits that will be used during direct examination (other than for
                                  20
                                       impeachment of an adverse witness). Within 24 hours of such notice, all other counsel shall
                                  21
                                       provide any objections to such exhibits and shall provide a list of all exhibits to be used with the
                                  22
                                       same witness on cross-examination (other than for impeachment). The first notice shall be
                                  23
                                       exchanged prior to the first day of trial. All such notice should be provided in writing.
                                  24
                                              E.      It is the Court’s preference that where the parties identify the same witness, the
                                  25
                                       parties should call that witness once during the trial, unless either party can show that they would
                                  26
                                       be prejudiced by this procedure. When the Court follows this procedure, the Court allows a
                                  27

                                  28                                                     8
                                           Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 9 of 10




                                   1
                                       defendant to reserve the right to move for judgment as a matter of law, and the Court will only
                                   2
                                       consider evidence presented by the plaintiff as part of the plaintiff’s case-in-chief when evaluating
                                   3
                                       that motion.
                                   4
                                              F.      A witness or exhibit not listed in the joint pretrial order may not be used without
                                   5
                                       good cause. This rule does not apply to true rebuttal witnesses (other than rebuttal experts who
                                   6
                                       must be listed). Defense witnesses are considered case-in-chief witnesses, not “rebuttal”
                                   7
                                       witnesses.
                                   8
                                              G.      At trial, direct testimony of experts will be limited to the matters disclosed in their
                                   9
                                       reports. Omitted material may not ordinarily be added on direct examination. Illustrative
                                  10
                                       animations, diagrams, charts and models may be used on direct examination only if they were part
                                  11
                                       of the expert report, with the exception of simple drawings and tabulations that plainly illustrate
                                  12
Northern District of California




                                       the content of the report, which can be drawn by the witness at trial or otherwise shown to the
 United States District Court




                                  13
                                       jury. If cross-examination fairly opens the door, however, an expert may go beyond the written
                                  14
                                       report on cross-examination and/or re-direct examination. By written stipulation, all parties may
                                  15
                                       relax these requirements. The Court will not permit Federal Rule of Evidence 703 to be used to
                                  16
                                       admit otherwise inadmissible evidence through the expert (i.e., through the “back door”). At its
                                  17
                                       discretion, the Court may require the parties’ expert witnesses on a particular subject matter to
                                  18
                                       testify immediately following one another, with appropriate explanatory instructions to the jury.
                                  19
                                              H.      Counsel must consult with each other and with the deputy clerk at the end of each
                                  20
                                       trial day and compare notes as to which exhibits are in evidence and any limitations thereon. If
                                  21
                                       there are any differences, counsel should bring them promptly to the Court’s attention.
                                  22
                                              I.      In general, in addition to the official record exhibits, the Court requires two copies
                                  23
                                       of the joint set of bench binders that contain copies of the exhibits. Counsel shall provide these
                                  24
                                       binders to the Court on the first day of trial. Each exhibit must be separated with a label divider
                                  25
                                       (an exhibit tag is unnecessary for the bench sets). In large letters, the labels should identify the
                                  26
                                       range of exhibit numbers contained in a binder.
                                  27

                                  28                                                      9
                                          Case 3:19-cv-08078-SK Document 24 Filed 03/18/20 Page 10 of 10




                                   1
                                              J.      Before the closing arguments, counsel must confer with the Courtroom Deputy
                                   2
                                       Clerk to make sure the exhibits in evidence are in good order. Before the case goes to the jury,
                                   3
                                       counsel shall prepare an easy-to-read index of admitted exhibits, which should include all exhibits
                                   4
                                       actually in evidence (and no others) stating the exhibit number and a brief, non-argumentative
                                   5
                                       description (e.g., letter from A. B. C., dated August 17, 1999).
                                   6
                                              K.      Ordinarily, the Court shall set fixed time limits at the final pretrial conference. All
                                   7
                                       of counsels’ examination time (whether direct, cross, re-direct or re-cross) for all witnesses and
                                   8
                                       side bar conference time must fit within the time limits and may be allocated as counsel wish. The
                                   9
                                       time limits for opening statements and closing arguments shall be considered separately. Counsel
                                  10
                                       must keep track of everyone’s usage. At the end of each day, counsel must confer over the time
                                  11
                                       used and the time remaining for all parties and advise the Court daily. If a party requests a side
                                  12
Northern District of California




                                       bar to argue an objection, and the Court overrules that party’s objection, the Court may charge the
 United States District Court




                                  13
                                       time spent at side-bar to that party.
                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: March 18, 2020
                                  16

                                  17
                                                                                                     ________________________
                                  18                                                                 SALLIE KIM
                                                                                                     United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    10
